 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

LAMONT L. MILLER,

Petitioner "CIVIL ACTION NO. 3:19-2159
Vv. :

UNITED STATES OF AMERICA,

(JUDGE MANNION)

Respondent
ORDER
In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
| (1) the report of Judge Saporito, (Doc. 5), is ADOPTED IN ITS
ENTIRETY; —

(2) since the court lacks jurisdiction over petitioner Miller's
habeas petition under 28 U.S.C. §2241, (Doc. 1), in the
interest of justice, it will TRANSFER the petition to the
United States District Court for the Southern District of West
Virginia to be treated as a motion under 28 U.S.C. §2255.

(3) the Clerk of Court is directed to TRANSFER THIS CASE to
the United States District Court for the Southern District of
West Virginia.

s/ Hehecky E. Wauuiou
MALACHY E. MANNION

United States District Judge

Date: February 18, 2020

19-2159-01-ORDER.wpd

 
